DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Barlow on 5/19/21.

The application has been amended as follows: 
Claim 1, line 9, “user, wherein the worn equipment is one of a backseat and a body armor, and the user tether, the” has been changed to ---user, and the user tether, wherein the worn equipment is one of a backpack and body armor, the---
Claim 1, line 14, “tether_operates” has been changed to ---tether operates---
Claim 3, line 2, “connector comprises” has been changed to ---connector consist of---
Claim 3, line 5, “disconnect comprises” has been changed to ---disconnect consist of ---
Claims 11-13 have been cancelled.

Claim 16, line 5, “disconnect comprises” has been changed to ---disconnect consist of ---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of the tip resistant system consisting of a user tether having a first length and configured to be connectable between one of a waist harness and a hip harness and the belay tether, the user tether having a belay tether connector adjacent one end of the user tether, and a user connector adjacent an opposite end of the user tether; and an auxiliary tether having a second length less than the first length of the user tether and configured to be removably fixed between equipment worn about an upper body portion of a user, wherein the worn equipment is one of a backpack and body armor, and the user tether. The prior art of record fails to teach or suggest the specific and limited claimed combination of features absent the applicant’s own disclosure.
The primary reason for the allowance of claim 14 is the inclusion of the tip resistant system consisting of a user tether having a first length and configured to be connectable between a body harness worn by a user and the belay tether, the body harness consisting of one of a waist harness and a hip harness, the user tether including: a belay tether connector adjacent one end of the user tether, and a body harness connector adjacent an opposite end of the user tether; and an equipment tether having a second length less than the first length of the user tether and configured to be removably fixed between equipment worn by the user about an upper body portion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634